                      Case 4:21-cv-02322-KAW Document 8 Filed 04/01/21 Page 1 of 1
AO 120 (Rev. 08/10) (CAND version 7/18)

 Do not mail; see e-filing instructions at bottom of page.
                              Mail Stop 8                                                     REPORT ON THE
TO:
        Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                             ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                   TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court for the Northern District of California on the following ...
      G
      ✔ Trademarks or       G Patents.     (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                          U.S. DISTRICT COURT
       4:21-cv-2322                       3/31/2021                                        Northern District of California
PLAINTIFF                                                                   DEFENDANT
 JACKSON FAMILY WINES, INC. and LC TM HOLDING,                                E. & J. GALLO WINERY
 LLC


       PATENT OR                     DATE OF PATENT
                                                                                       HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1 2,393,573                               10/10/2000                  LC TM HOLDING, LLC

2 2,881,734                                9/7/2004                   E. & J. GALLO WINERY

3 4,450,260                               12/17/2013                  E. & J. GALLO WINERY

4 6,086,056                               6/23/2020                   E. & J. GALLO WINERY

5


In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                        G
                                                   Amendment                   G   Answer          G   Cross Bill   G   Other Pleading
       PATENT OR                     DATE OF PATENT
                                                                                       HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                       (BY) DEPUTY CLERK                                        DATE
     Susan Y. Soong

E-filing instructions: Please save and e-file in CM/ECF under Other Filings > Other Documents > Patent/Trademark Report.
    Save As New PDF                                                                                                           Reset Form
